Citation Nr: 1104574	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-34 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Whether new and material evidence was received to reopen a 
claim for service connection for a left knee disorder.

3.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to January 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
at a November 2010 hearing.  At this hearing, the certified issue 
was issue one on the title page.  An appeal concerning the left 
knee disorder had been withdrawn.  Appellant requested to 
continue the appeal as to that issue, and thus that matter is 
before the Board as set out on the title page.

The Board notes that the Veteran's original claim was for service 
connection for bipolar disorder.  However, the medical evidence 
shows that he has been diagnosed with various psychiatric 
disorders, which may arise from the same symptoms for which the 
Veteran was seeking benefits.  Therefore, the issue, as reflected 
on the title page of this decision, was broadened to include 
service connection for an acquired psychiatric disorder.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  

The issues of service connection for a psychiatric disorder and 
service connection for a left knee disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left knee 
disorder was previously denied in a rating decision that was 
dated in June 1983.  It was held that there was no knee pathology 
in service or on otherwise related to service.  He was provided 
notice and did not appeal.  

2.  An application to reopen the claim for service connection for 
a left knee disorder was denied in an October 2002 rating 
decision.  The Veteran appealed the October 2002 rating decision 
to the Board, which denied the Veteran's application to reopen 
his claim in a May 2004 decision.  The Veteran was notified of 
the Board's decision and his appellate rights, but he did not 
perfect a timely appeal from this decision.

3.  The evidence received since the May 2004 Board decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection for 
a left knee disorder.


CONCLUSIONS OF LAW

1.  The Board's May 2004 denying service connection for a left 
knee disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.302, 20.1103 (2010). 
 
2.  New and material evidence has been received to reopen the 
claim of service connection for a left knee disorder. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action taken 
herein below on the Veteran's application to reopen his claim for 
service connection for a left knee disorder, the Board finds that 
no further assistance in developing the facts pertinent to that 
application is required at this time.  

New and Material Evidence

In a June 1983 rating decision , the RO denied service connection 
for the Veteran's left knee disorder because there was no record 
of treatment for a left knee disorder shown in service.  The 
Veteran did not perfect an appeal of that decision.  He 
subsequently sought to reopen his claim for service connection 
for a left knee disorder, and this application was denied by the 
RO in October 2002.  The Veteran appealed that denial to the 
Board, which denied the Veteran's application in May 2004.  The 
evidence considered at that time included the Veteran's service 
treatment records, VA treatment records that showed treatment for 
a left knee disorder, and written statements that were submitted 
by the Veteran.  The Board denied the Veteran's application to 
reopen his claim for service connection for his left knee 
disorder because, while the Veteran was competent to describe an 
in-service knee injury, there was no competent evidence of a 
nexus between the Veteran's claimed in-service knee injury and 
his current knee disorder .  The Veteran did not timely perfect 
an appeal of the Board's decision which then became final.  Thus, 
the Board must first ascertain in this case whether new and 
material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an un-
established fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the Board's May 2004 denial 
of the Veteran's application to reopen his claim for service 
connection for his knee disorder includes more recent VA 
treatment records and the Veteran's testimony at his November 
2010 hearing.  For purposes of the "new and material" analysis, 
the credibility of the Veteran's testimony is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992).

At his hearing, the Veteran testified that he had knee problems 
prior to service that got worse during his service.  
Specifically, he had a piece of bone or cartilage that would 
"com[e] out" and the Veteran would push it back in.  This 
problem was not noted on his enlistment examination at his entry 
into service. The Veteran testified that he fell on his knee 
during his service and his knee swelled up at that time and it 
had to be aspirated.  He testified that he had problems with his 
knee swelling since his fall in the Navy but that he did not have 
a problem with his knee swelling prior to the in-service injury.  

The Veteran testified to an in-service injury that he believed 
made his pre-existing knee problems worse.  He also testified to 
a continuity of symptoms, including swelling of the knee, since 
the time of his claimed injury.  This testimony is new since it 
was not of record at the time of the most recent final 
adjudication of his claim, and it is not redundant of prior 
evidence of record insofar as the Veteran never previously 
submitted evidence of continuity of his symptoms.  It is material 
because the Veteran's testimony about an in-service injury that 
made his pre-existing knee injury worse, with increased symptoms 
since the time of the injury, raises a reasonable possibility of 
substantiating his claim for service connection for a left knee 
disorder.  


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for a left knee disability is 
reopened; the appeal to this extent is allowed.




REMAND

At his VA psychiatric examination in November 2009 the Veteran 
reported that he was receiving Social Security disability 
benefits for a psychiatric disorder and a physical disability.  
However, the record does not reflect that any effort was made to 
obtain the Veteran's Social Security Administration (SSA) 
records.  These records could be relevant to the Veteran's claims 
that his psychiatric disorder and his left knee disability were 
made worse by his military service.  The Board notes that VA 
regulations provide that VA will make as many requests as are 
necessary to obtain relevant records from a federal department or 
agency, such as the SSA.  VA will end such efforts only if it 
concludes that the records sought do not exist, or that further 
attempts to obtain them would be futile.  See 38 C.F.R. § 
3.159(c)(2).

Additionally, the Veteran's claim for service connection for a 
left knee disorder having been reopened, the Veteran should be 
afforded a VA examination to determine the nature and etiology of 
his current left knee disorder, including whether it pre-existed 
service was permanently made worse by the Veteran's military 
service as he has most recently contended.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 86 (2006) (setting forth a low 
standard for the provision of a VA examination).  

Also, in view of the Clemons decision cited above, the claims 
folder will undergo a review to determine the appropriate 
psychiatric disorder, to include whether there is any 
relationship to service.  It is noted that there are multiple 
psychiatric disorders on file and further opinion is indicated in 
view of the Court's guidance.

Given the other needed development herein, more recent treatment 
records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should contact the Veteran and 
request that he identify all treatment that 
he received for his left knee disorder and 
his psychiatric disorder since December 2009.  
Based on the response of the Veteran, all 
identified treatment records should be 
obtained.  More recent VA treatment records 
should also be obtained.  If records are 
identified that cannot be obtained then this 
fact, as well as the efforts that were made 
to identify the records, should be documented 
in the claims file.  The Veteran should also 
be notified of VA's inability to obtain the 
records.

2.  The RO/AMC should obtain a copy of the 
Veteran's Social Security Administration 
disability records and associate them with 
the claims file.  If these records do not 
exist or cannot be obtained, then this fact 
should be documented in the claims file and 
the Veteran should be notified of VA's 
inability to obtain the records.

3.  Thereafter, the Veteran should be 
afforded a VA examination to ascertain the 
nature and etiology of the Veteran's left 
knee disorder.  The examiner should review 
the claims file and indicate that this was 
done in his or her report.  The examiner 
should provide an opinion as to whether the 
Veteran's left knee disorder is related to 
service or occurrence or event therein.  This 
should include a finding as to whether there 
is any indication that there was a pre-
service knee disorder that was or was not 
permanently made worse by his military 
service.  The examiner should express his or 
her conclusion in terms of whether there is 
any identifiable knee disorder that is 
related to or was aggravated by service.  The 
examiner should set forth a complete 
rationale for his or her opinion in the 
report of examination.  If the examiner is 
unable to provide the requested opinion 
without undue speculation, then he or she 
should explain why this is the case.


4.  The Veteran's claims files should be 
forwarded to an appropriate examiner for 
psychiatric review.  After reviewing all the 
records on file the examiner should respond 
to the following:

(a)  What is the most likely diagnosis of the 
psychiatric pathology found?

(b)  If a personality disorder is identified, 
is there any indication that there was a 
superimposed acquired psychiatric disorder 
that developed during service?

(c)  If an acquired psychiatric disorder is 
identified, is it more likely than not (50 
percent probability or more) that the 
disorder is related to findings or 
occurrences in service.  If the disorder is 
first demonstrated after service and is 
unrelated to in-service occurrence or event, 
that should also be set out in the record.

5.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determinations remain 
adverse to the Veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and given 
an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


